Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on 25 January 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 7 has been canceled.
Claim 16 has been replaced by:
--The bearing according to claim 14, wherein the at least one adjusting shim comprises a second adjusting shim, the first and second adjusting shims being mounted radially between the first and second ring assemblies, wherein:
the first adjusting shim being axially located between the first ring of the first ring assembly and an axially innermost sealing element and the second adjusting shim being axially located between the outer cap of the first ring assembly and the axially outermost sealing element; or


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
at least one sealing element comprising a base, the base mounted radially into contact with a cylindrical surface of the first ring assembly and provided with a sealing lip in sliding frictional contact with the second ring assembly,
at least one adjusting shim mounted radially between the first and second ring assemblies, the at least one adjusting shim comprising a first adjusting shim, the first adjusting shim having a radial facing side and an axial facing side, the first adjusting shim being positioned with the radial facing side contacting the cylindrical surface of the outer cap and the axial facing side contacting an axially inner surface of the outer cap,
wherein, when viewed in cross-section, the first adjusting shim comprises an axially extending collar opposite the axial facing side, the axially extending collar defining a radially outer surface which retains the base of the sealing element in position against the outer cap.

Claim 11
at least one sealing element comprising a base, the base mounted radially into contact with a cylindrical surface of the first ring assembly and provided with a sealing lip in sliding frictional contact with the second ring assembly,

wherein, when viewed in cross-section, the first adjusting shim comprises an axially extending collar opposite the axial facing side, the axially extending collar defining a radially outer surface which retains the base of the sealing element in position against the first ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN B WAITS/Primary Examiner, Art Unit 3656